OPINION — AG — QUESTION: DURING AN INVESTIGATION CONDUCTED BY TWO OF OUR ENFORCEMENT OFFICER A FEW WEEKS AGE IT WAS DISCOVERED THAT A RETAILER WHOSE RETAIL PREMISES WERE LOCATED IN ANOTHER PART OF OKLAHOMA CITY WAS FOUND ON THE LICENSED PREMISES OF ANOTHER RETAIL LICENSEE AND IN POSSESSION OF A CONTAINER OF ALCOHOLIC BEVERAGE UPON WHICH THE SEAL HAD BEEN BROKEN AND A PORTION OF THE CONTENTS THEREOF REMOVED. IS THIS A VIOLATION OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL ACT OR THE RULES OF THE BOARD? ANSWER: IT IS, THEREFORE, THE OPINION OF THE ATTORNEY GENERAL THAT THE FACTS ABOVE OUTLINED IN YOUR LETTER CONSTITUTE A VIOLATION OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL ACT. CITE: 37 O.S. 1961 528 [37-528], 37 O.S. 1961 537 [37-537](A)(3) (JOSEPH MUSKRAT)